DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-22 in the reply filed on March 15, 2022 is acknowledged. The traversal is on the ground(s) that the subject-matter of all claims forms a single general inventive concept due to the technical relationship among the subject-matter (the methods recited in Group I can utilize the recombinant expression vectors included in Group II), examining the Group I and II at once promotes efficiency and there was not unity of invention rejection in the issued PCT/EP2018/080964. This is not found persuasive because the shared technical feature of a BIN1 nucleic acid is not a special technical feature in the view of the cited art of record, Wechesler-Reya et al. In addition, undue search burden is not a criterion for election/restriction purposes under 35 USC §121 and 35 USC § 372. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 15, 2022.
Status of Claims
Claims 16-33 are pending. Claims 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 16-22 are under examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application EP17306566.5 filed in the EP on November 11, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date of the claimed invention under examination is November 11, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted May 11, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reverting XLCNM phenotypes or symptoms and ameliorating motor and/or muscular behavior and/or lifespan in a subject with XLCNM comprising administering the subject a B1NI nucleic acid or amphiphysin 2 polypeptide, the specification does not reasonably provide enablement for the full scope of treating XLCNM as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. §112, first paragraph, have been described In re Wands, 8 USPQ2d 1400(1988). The factors include, but are not limited to: 1) The breadth of the claims; 2) The nature of the invention; 3) The state of the prior art; 4) The level of skill in the art; 5) The level of predictability in the art; 6) The amount of direction provided by the inventor; 7) The presence or absence of working examples; and 8) The quantity of experimentation necessary to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below based on the comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.
The claimed invention (claims 16-22) is directed to treating an X-linked centronuclear myopathy (XLCNM) in a subject with the administration of an amphiphysin 2 polypeptide or a BIN1 nucleic acid to the subject. The specification teaches “treating” and “treatment” of a disease or disorder means reducing the frequency of a symptom of the disease or disorder experienced by a patient, reducing the frequency or severity of at least one sign or symptom of a disease or disorder experienced by a subject, denotes curative, symptomatic, and preventive treatment, and  refers to any act intended to extend life span of subjects (or patients) such as therapy and retardation of the disease progression. The treatment can be designed to eradicate the disease, to stop the progression of the disease, and/or to promote the regression of the disease o any act intended to decrease the symptoms associated with the disease, such as hypotonia and muscle weakness. More specifically, the treatment according to the invention is intended to delay the appearance of or revert XLCNM phenotypes or symptoms, ameliorate the motor and/or muscular behavior and/or lifespan. See page 9, lines 3-15 in the specification.
The state of the prior art: XLCNM is the most severe congenital muscular disorder due to mutation inf the myotubularin gene characterized by hypotonia, generalized muscle weakness and respiratory failure at birth with poor prognosis and shortened lifespans. See Cowling et al.1 §Introduction, 2nd paragraph and Childers et al.2, §Introduction, 2nd paragraph. More than 200 different mutations in MTM1 have been reported in about 450 families, most of which lead to a strong reduction of MTM1 protein. There are no specific treatments of XLCNM. See Cowling et al. §Introduction, 1st paragraph.
Animal models of the disease currently exist in zebrafish, mouse and dog. The use of gene therapy in animal models of XLCNM have shown AAV-mediated gene therapy efficacy for myotubular myopathy. See Childers et al., §Introduction, 3rd paragraph. It was shown that AAV-mediated gene therapy was able to rescue skeletal pathology and respiratory function as well as prolong life of the animals in the animal models. See Childers et al., the full document.
Predictability in the art: Although, animal models with AAV-mediated gene therapy have demonstrated efficacy for the gene therapy, gene therapy art is in general is unpredictable. Studies have showed that gene therapy are associated with health risks such as toxicity, inflammation and cancer and these risks are unpredictable. See the U.S. National Library of Medicine reference on Gene Therapy3.
The nature of the invention: The nature of the invention is based on gene therapy and administering the BIN1 nucleic acid or amphiphysin 2 peptide to a subject with XLCNM with the intention, under the broadest reasonable interpretation, of curing and eradicating XLCNM in the patient. Thus, the breadth of the claimed invention is extremely broad, encompassing curing and eradicating XLCNM in a subject. 
The breadth of the claims: The claims encompass curing and eradicating XLCNM. However, Applicants have not provided guidance as to how XLCNM will be accomplished with the administration of an amphiphysin 2 polypeptide or a BIN1 nucleic acid. There is no demonstration that XLCNM is cured, eradicated or prevented with the administration of an amphiphysin 2 polypeptide or a BIN1 nucleic acid described in the disclosure. 
The amount of direction provided by the inventors and the existence of working examples: Applicants have demonstrated that AAV-mediated gene therapy with BIN1 prolongs life, improve motor function and rescues growth defects in the mouse model of XLCNM. The working examples showed that the overexpression of the human BIN1 gene of Mtm1-/y mice, rescued the mice from death and growth defects observed in the Mtm1-/y mice, improved the motor function in the mice. The examples showed that although the overexpression of human BIN1 gene improved muscle atrophy and TA muscle ultrastructure defects, when compared to wild-type, the Mtm1-/y mice still had more centralized nucleic See the §Results, pages 40-51.
Conclusion: The analysis of the Wands factors supports the conclusion that one of ordinary skill in the art could not make and used the full scope of the claimed invention without exercising undue experimentation. For the full scope of the claimed invention to be practiced without undue experimentation, the artisan of ordinary skill would have to accept that administration by any means of an amphiphysin 2 polypeptide or a BIN1 nucleic acid to a subject can eradicate, cure or prevent XLCNM. Without removing all causes of XLCNM, one is treating symptoms of XLCNM such as muscle weakness or prolonging life span. Given the unpredictability in the gene therapy art, the lack of known treatments of XLCNM in the prior art, and the lack of guidance of how the method can eradicate, prevent, or cure XLCNM, the artisan of ordinary skill would conclude applicants were not enabled for the full scope of the claimed invention. Therefore, the rejection of claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Summary
The claims are free of the prior art. Claims 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Conclusion
No claim is currently allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cowling et al., “Reducing dynamin 2 expression rescues X-linked centronuclear myopathy”, The Journal of Clinical Investigation, 2014, 1350-1363
        2 Childers et al. “Gene Therapy Prolongs Survival and Restores Function in Murine and Canine Models of Myotubular Myopathy”, Science Translational Medicine, 2014, 16 pages
        3 U.S National Library of Medicine, “Help Me Understand Genetics: Gene Therapy and Other Medical Advances”, Reprinted from MedlinePlus Genetics, Available from: https://medlineplus.gov/; accessed on May 6, 2022.